Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the only questions raised by the issue between the complainants and defendants in the Court below, were the devastavit charged to have been committed by the administrator of Robert Tinsley, and the joint liability of his sureties in his official bond therefor; and that upon the case, as made out by the pleadings and proofs between the said complainants and defendants, no decree could have been properly rendered as between the co-defendants. The Court therefore, without deciding upon the equities of the co-defendants, as amongst themselves, is of opinion, that as between the complainants and defendants in the Court below, there is no error in the decree. It is therefore adjudged and ordered, that the same be affirmed with costs to the appellees.